Title: To George Washington from Valentine Crawford, 7 May 1774
From: Crawford, Valentine
To: Washington, George



Dear Sir,
Jacobs Creeke [Pa.] May 7th 1774

I am Sorrey to Enform you the Indens have Stopt all the J[e]ntlemen from going down the River In the first place the Indens Kild one Murfey a trader and wounded and a Nother and Robed the Canews which Elarmed the Jentlemen verey Much and Michal Crisop tuck [a] partey of Men and went and way Laid Som Canews that wase going down the River and Shot two Endins out of them and Scalped them and Emedently Raised a party and tuck Canews and forlowed a party of Endens from wheeling down to the Litle Conaway and Came up with them and Kild three and wounded Severell the Endens wounded three one of which wase verey Bad he wase Shot through and the other two but Slighty and on Saterday Last about 12 Clock thare was one grate house and about 20 men fell on a party of Endens att the Mouth of yalow Creek and Kild 10 of them and brought away one Child a prisoner which is now att my Brother william Crawfords all this Alarming Surcomstances has put it out of My power to Excute your bisness I therefore Come to a Reselution to Send My Son down to you to Let you Know of this Desogreeable desopiontment we have Met with and allso to Know what I must doe with your Carpenters and Sarvents and goods for this Elarm has Made the people Move from over the Monongahala of[f] Shertee and Racoon as fast as Ever you Saw them in the year 1756 or 57 down in fredreck County in virginia there wase More then one thousand people Crosed the Monongala in one day att three ferreys that is Not one Mile a part Mr Simson Seemes Much fritned att this alarm Butt I went to him the day after I got home to Jacobs Creeke and offered him all the Servts and Som of the Carpenters as I wase ablege [to] Make My Canews our Selves the Carpenters was ablige to worke att them and jest as I had got our Canews and got our provisons and Every thing to Start we ware Stopt by the Elarms as above I have Stored up all your goods

and twools Safe and if the Indens Should Com to a peace I am Redy to Start att the Shortest worning your Sarvents is all in verrey good health and if you Should Incline Selling of them I bleve I Could Sell them for Cash out here to deferent people My Brother william Crawford wants two of them and I would take two of them My Selfe or if this desturbance Should be Setled I Could push down the River amedently and Could doe a great dale this fall and in the Mean time your Men Might Build Som houses att your Bottom or att the great Medows or as I Mentioned the Carpenters would be willing to be Discharged if you would be willing to Employ them again as Soon this desturbnce is over pray give Me full Instr[u]ctions how to act in this trouble afair and I am dear Sir your Most Hble Sarvent

Vale: Crawford

